Citation Nr: 0517109	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 13, 1975 to July 
17, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
post-traumatic stress disorder (PTSD), hepatitis C and 
hearing loss.  In June 2003, the veteran withdrew his claims 
for service connection for PTSD and hearing loss.  See 
38 C.F.R. § 20.204.  


FINDINGS OF FACT

Competent evidence of a nexus between the current diagnosis 
of hepatitis C and service is not of record.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2002, prior to the April 
2002 decision.  The veteran was told of the requirements to 
successfully establish service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The RO obtained a medical opinion in November 
2003.  Accordingly, the requirements of the VCAA have been 
met by the RO to the extent necessary.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.




II.  Factual background

The veteran's entrance examination shows that the veteran 
entered service with tattoos on his right arm and right 
shoulder.  The examiner noted that the veteran did not have 
any disqualifying defects or communicable diseases.  His 
service medical records are negative for any complaints, 
treatment or diagnosis for hepatitis C.  

A lab report dated July 1993 from Harborview Medical Center 
showed that the veteran tested positive for hepatitis C.  

In a letter dated June 2001, Dr. Charles Q. Hughs stated that 
the veteran had a history of hepatitis C.  In a subsequent 
letter dated May 2003, Dr. Hughs stated that the veteran was 
first diagnosed as having hepatitis C in 1975, the same year 
he was discharged from service.  He opined that the veteran 
acquired hepatitis from needles used in immunization 
injections.  

In March 2002, the veteran responded positive on the risk 
factors for hepatitis questionnaire that he did have tattoos 
or body piercing.  

In November 2003, the RO obtained a medical opinion.  The 
medical examiner reviewed the claims folder and opined that 
it was less likely that the veteran's hepatitis C was 
secondary to his receiving immunization injections during 
military service.  Military immunization was not a risk 
factor interviewed for by medical personnel at VA medical 
centers and a search of Pub/Med/Entrez (Medline) did not 
reveal any large-scale studies showing an association between 
hepatitis C and immunization injections.  The examiner 
further opined that it was more likely than not that the 
veteran acquired hepatitis C from tattoos or body piercing.  

In correspondence of record, the veteran contends that he 
acquired hepatitis from an immunization injection during 
service and that the VA medical examiner did not support his 
rationale for dismissing that assertion.  The veteran also 
stated that his treatment with Dr. Hughs began in July 1993.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

The veteran's only risk factors for hepatitis C, according to 
the risk factors for hepatitis questionnaire from March 2003, 
were his tattoos, which were obtained before service 
according to the entrance examination.  There is no record of 
the veteran getting any tattoos or piercing during service 
nor does he contend that he did.

As mentioned above, the veteran currently has hepatitis C.  
The key issue is whether the veteran's current hepatitis C is 
etiologically or causally related to his active duty service 
or any incident therein.  The veteran contends that his 
hepatitis C is related to immunization injections given in 
service.

After reviewing all the evidence, the Board finds that the 
veteran's current hepatitis C is not etiologically or 
causally related to active duty service or any incident 
therein.  The service medical records are negative for any 
complaints or findings of hepatitis C.  The first diagnosis 
of record was in July 1993, which is 18 years after 
separation.  The lack of any documented treatment for the 
veteran's hepatitis C for 18 years after his separation from 
active service, despite his contention that he was diagnosed 
in 1975 after discharge, preponderates against a finding that 
the veteran contracted hepatitis C during service.  For these 
reasons, the Board finds the veteran's current reported 
history regarding a 1975 post-service diagnosis of Hepatitis 
C  is not credible. The Board notes that Hepatitis C was not 
a known disease in 1975, and that only Hepatitis A and B were 
know diseases at that time.  The evidence of record does not 
show any diagnosis of any Hepatitis prior to 1993. 

There is no competent medical evidence of record showing that 
the veteran's hepatitis C had its onset during active service 
or is related to any in-service disease or injury.  

Furthermore, Dr. Hugh's opinion relating the veteran's 
current hepatitis C to his active service is not persuasive 
in light of the evidence of record.  Relevant judicial 
precedent provides that the Board is not bound by such 
conclusions in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Dr. Hughs did not begin treating the veteran until July 1993, 
more than 18 years after his service.  More importantly, it 
appears that his conclusion that hepatitis C was contracted 
in service was based solely on the veteran's report of his 
post-service diagnosis, a report that is not credible in 
light there is no medical evidence of any diagnosis in 1975.  
While Dr. Hughs found that the veteran's history was 
credible, it is the duty of the Board as the factfinder to 
determine the credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The Board has the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Board finds that the VA examiner's November 2003 opinion 
to be more persuasive than the statements from Dr. Hughes in 
2001 and 2003.  There is no evidence that Dr. Hughes reviewed 
the veteran's service medical records or claims file and Dr. 
Hughes does not provide any medical research or documentation 
for his opinion that the veteran's immunizations resulted in 
his Hepatitis C.  Moreover, as noted above, Dr. Hughes did 
not begin treating the veteran until 1993 and he does not 
provide any evidence to support his statement that the 
veteran had Hepatitis C in 1975.

In contrast, a VA medical examiner, in November 2003, after 
reviewing the veteran's claims file and considering sound 
medical principles found that even assuming that the veteran 
did have hepatitis C in 1975 as he claims, the VA examiner 
provided a definitive opinion that the veteran's hepatitis C 
was not related to active service as it was more likely that 
he acquired hepatitis C from tattoos or body piercing.  This 
opinion was based upon examination of the claims file and 
research on large-scale studies showing no association 
between hepatitis C and immunization injections.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

Although the veteran asserts that his current hepatitis C is 
directly connected to his in-service injections, any 
contentions by the veteran that he has hepatitis C that is 
somehow related to his active service are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In sum, there is no record of a diagnosis of hepatitis C in 
service, and there is no competent medical evidence showing 
that hepatitis C is related to service. Consequently, the 
Board must find that the preponderance of evidence is against 
the claim; the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


